 

Exhibit 10.1

 

FIRST AMENDMENT TO
SENIOR SECURED LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO SENIOR SECURED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made as of July 10, 2014, by and among Crumbs Holdings LLC, a
Delaware limited liability company (“Crumbs Holdings”), Crumbs Bake Shop, Inc.,
a Delaware corporation (“Crumbs,” together with Crumbs Holding, collectively,
the “Borrowers” and each a “Borrower”), and Lemonis Fischer Acquisition Company,
LLC, a Delaware limited liability company (“Lender”), with respect to the
following:

 

A.           Fischer Enterprises, L.L.C., an Oklahoma limited liability company
(“Fischer Enterprises”) and Borrowers were parties to that certain Senior
Secured Loan and Security Agreement dated as of January 20, 2014 (the “Loan
Agreement”).

 

B.           Pursuant to the Assignment of Loan and Loan Documents dated July
10, 2014, Fischer Enterprises assigned all of its right, title, and interest in
the Loan Agreement to Lender.

 

C.           Lender and Borrowers now desire to amend the Loan Agreement as set
forth in this Amendment.

 

In consideration of the mutual covenants and agreements in this Amendment, and
intending to be legally bound hereby, Lender and each Borrower jointly and
severally agree as follows:

 

Section 1.          Capitalized Terms. Any capitalized term used in this
Amendment (including in the recitals) but not otherwise defined shall have the
meaning given to such term in the Loan Agreement.

 

Section 2.          Amended Definitions. The following definitions shall be
deleted and replaced in their entirety with the following:

 

“Loan” means, collectively, the Tranche I Loan, Tranche II Loan, and Tranche III
Loan.

 

“Maturity Date” means October 8, 2014.

 

“Notes” means the Amended and Restated Note.

 

Section 3.          Loan. The defined term “Loan” shall be removed from Section
2.1.

 

Section 4.          Tranche III Loan. A new Section 2.3 is added to the Loan
Agreement to read in its entirety as follows:

 

 

 

 

Tranche III Loan. Lender agrees to make an additional term loan to Borrowers in
the original principal amount of $317,000.00 (the “Tranche III Loan”) to be
disbursed in a single advance the date of this Amendment to provide financing to
Borrowers in order to pay certain expenses that are required in order for the
Borrowers to commence Chapter 11 bankruptcy proceedings in the United States
Bankruptcy Court for the District of New Jersey (the “Bankruptcy Case”). The
Tranche III Loan shall be evidenced by an Amended and Restated Note from
Borrowers in favor of Lender in the original principal amount of $5,514,245.30
(the “Amended and Restated Note”). The Amended and Restated Note shall be an
amendment and restatement, substitute and replacement of the Tranche I Note and
Tranche II Note and shall consolidate the debt evidenced by the Tranche I Note
and Tranche II Note and the Tranche III Loan. The principal amount of this
Amended and Restated Note is composed of: (a) the current outstanding balance of
the Tranche I Note, which is $3,603,736.11, (b) the current outstanding balance
of the Tranche II Note, which is $1,593,509.19, and (c) $317,000.00 for the
Tranche III Loan.

 

Section 5.          Interest. Section 3.1 of the Loan Agreement shall be revised
by deleting all but the first two sentences of such Section. Section 3.2 of the
Loan Agreement shall be deleted in its entirety, and replaced with
“[intentionally deleted]”.

 

Section 6.          Use of Proceeds. The first sentence of Section 4.7 shall be
deleted in its entirety and replaced with “Borrowers shall use the proceeds of
the Loan for the payment of operating expenses, working capital needs, and for
restructuring costs.”

 

Section 7.          Updated References. All references to the “Notes” or the
“Loan” in the Loan Agreement shall include the Tranche III Loan and Amended and
Restated Note.

 

Section 8.          Mandatory Prepayments. Section 4.5(a) of the Loan Agreement
shall not apply to any sale of the Collateral to Lender or an affiliate of
Lender in a transaction pursuant to Section 363 of the Bankruptcy Code.

 

Section 9.          Forbearance. Lender and Borrowers acknowledge that certain
Events of Default have occurred and are continuing under the Loan Agreement (the
“Existing Defaults”). Borrowers further acknowledge and understand that
notwithstanding the Existing Defaults, Lender is making the Tranche III Loan for
the sole purpose of funding Borrowers’ Bankruptcy Case. Lenders hereby agree to
forbear during the Forbearance Period (as defined below) from exercising any of
their respective rights and remedies with respect to any Existing Default.
Lender agrees that so long as the Forbearance Period is in effect, the interest
rate applicable to the Loan will be the rates of interest set forth in Section
3.1 of the Loan Agreement, and not the default rate set forth in Section 3.2 of
the Loan Agreement. The “Forbearance Period” shall mean the period commencing on
the date of this Amendment and terminating on the failure to occur of any of the
following:

 

(i)          the commencement of the Bankruptcy Case for the Borrowers, which
proceeding will include separate Chapter 11 cases for certain of the Borrowers’
subsidiaries who hold real property leases (collectively, the “Debtors”), as may
be satisfactory to the Lender, in its sole discretion, in the United States
Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”) on or
before July 11, 2014;

 

(ii)          entry of an order by the Bankruptcy Court (the “DIP Order”) in the
Bankruptcy Case approving a debtor in possession loan by Lender to the Debtors
in an amount not to exceed $1,133,000, pursuant to a Superpriority
Debtor-In-Possession Credit and Security Agreement in form and substance
satisfactory to the Lender (the “DIP Credit Agreement”) on or before July 25,
2014 (the “Termination Date”); and

 

 

 

 

(iii)        execution and delivery by the Debtors to the Lender of the DIP
Credit Agreement and related security agreements pursuant to the DIP Order on or
before the Termination Date.

 

For the avoidance of doubt, the Lender has not waived, are is not by this
Amendment waiving, and have no intention of waiving, any Event of Default that
has occurred and is continuing, or any Event of Default which may occur after
the date of this Amendment.

 

Section 10.         Release. In consideration of the amendments contained
herein, Borrowers hereby waive and release the Fischer Enterprises, L.L.C. and
Lender from any and all claims and defenses, known or unknown, as of the
effective date of this Amendment, with respect to the Loan Agreement and the
Loan Documents and the transactions contemplated thereby.

 

Section 11.         Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Amendment and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Amendment and may be used in lieu of the original Amendment
for all purposes.

 

Section 12.         Further Assurances. At any time or from time to time upon
the request of Lender, each Borrower will, and will take affirmative steps to
cause third parties to, execute and deliver such further documents and do such
other acts and things as Lender may reasonably request in order to effect fully
the purposes of this Amendment and the other Loan Documents and to provide for
the payment of the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.

 

[Signature Page Follows]

 

 

 

 

EXECUTED as of the date first written above.

 

“BORROWERS”         CRUMBS BAKE SHOP, INC., a Delaware corporation       By:    
Name:     Title:         CRUMBS HOLDINGS LLC, a Delaware limited liability
company       By:     Name:     Title:       “LENDER”         LEMONIS FISCHER
ACQUISITION COMPANY, LLC   a Delaware limited liability company       By:    
Name:     Title:  

 

[Signature Page to First Amendment to Senior Secured Loan and Security
Agreement] 

  

 

 

 

